- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers ID (CNPJ) 04.032.433/0001-80 Company Registry (NIRE) 33300275410 Publicly-Held Company MINUTES OF THE EXTRAORDINARY BOARD OF DIRECTORS MEETING HELD ON DECEMBER 17, 2010 I. DATE, TIME AND VENUE: December 17th, 2010 at 10:30 a.m., at the head offices of Contax Participações S.A., located at Rua do Passeio, 48 a 56, parte, Centro, in the city and state of Rio de Janeiro (Company or Contax Participações). II. ATTENDANCE: The majority of the members of the Board of Directors. III. CALL NOTICE: Through individual messages sent to the Board Members. IV. PRESIDING: Chairman: Fernando Antonio Pimentel Melo, and Secretary: Cristina Alves Corrêa Justo Reis. V. AGENDA: Corporate Act: Replacement of the Chief Executive Officer of the Company and its subsidiary Contax S.A. VI. RESOLUTIONS: After the meeting was called to order, the Board Members acknowledged receipt of the letter of resignation from FRANCIS JAMES LEAHY MEANEY from his position of CHIEF EXECUTIVE OFFICER of the Company and its subsidiary Contax S.A. (Contax), dated December 16, 2010. All members of the Board thanked Mr. Meaney for his services, and subsequently approved the election of MICHEL NEVES SARKIS, Brazilian, married, business administrator, bearer of identity card (RG) no. 696.198 issued by SSP/ES and inscribed in the roll of individual taxpayers (CPF/MF) under no. 950.392.367-00, as the new CHIEF EXECUTIVE OFFICER of Contax Participações and its subsidiary Contax. Mr. Sarkis will also occupy the posts of Chief Financial and Investor Relations Officer of Contax Participações and Chief Financial Officer of its subsidiary Contax. The Executive Officer hereby elected will serve until the first Board of Directors Meeting held after the Annual General Meeting for the fiscal year ended 2012 at Contax Participações, and until the Annual General Meeting for the fiscal year ended 2011 at Contax. The Executive Officer hereby elected executes the Instruments of Investiture on this date and declares, under penalty of the law, to be legally apt to serve in this position and that he is not subject to any crimes or impediments set forth in CVM Rule 367 of May 29, 2002. The members of the Board of Directors authorized the call for the Extraordinary General Meeting of the subsidiary Contax to resolve on the election of Mr. Michel Neves Sarkis for the position of Chief Executive Officer of said company; VII. CLOSURE: There being no further business to discus, the meeting was adjourned and these minutes were drawn up, read, found to be in compliance and signed by all attending Board Members. Rio de Janeiro, December 17, 2010. (Signatures) Fernando Antonio Pimentel Melo (Chairman); Cristiano Yazbek Pereira; Armando Galhardo N. Guerra Junior; Marcel Cecchi Vieira; Paulo Edgar Trapp; Sérgio Francisco da Silva; Newton Carneiro da Cunha; Manuel Jeremias Leite Caldas. This is a free English translation of the original minutes drawn up in the Companys records. Rio de Janeiro, December 17, 2010. Cristina Alves Corrêa Justo Reis Secretary EXTRAORDINARY BOARD OF DIRECTORS MEETING OF CONTAX PARTICIPAÇÕES S.A. December 17, 2010, 10:30 a.m. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 21, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
